1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   WILLIAM CURTIS CRANDELL,         )                  Case No.: 1:20-cv-1444 JLT
                                      )
12            Plaintiff,              )                  ORDER GRANTING PLAINTIFF’S MOTION FOR
                                      )                  AN EXTENSION OF TIME
13       v.                           )
                                      )                  (Doc. 13)
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant.              )
                                      )
16                                    )

17          On May 3, 2021, the parties stipulated for the Plaintiff to have an extension of thirty days to
18   serve his confidential letter brief. (Doc. 13) Notably, the Scheduling Order permits a single thirty-day
19   extension by the stipulation of parties (Doc. 6-1 at 3), and this is the first extension requested by either
20   party. Accordingly, the Court ORDERS:
21          1.      The extension of time is GRANTED; and
22          2.      Plaintiff SHALL serve his confidential letter brief no later than June 9, 2021.
23
24   IT IS SO ORDERED.
25      Dated:     May 4, 2021                               _ /s/ Jennifer L. Thurston
26                                                  CHIEF UNITED STATES MAGISTRATE JUDGE

27
28
